Citation Nr: 1536417	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left fibula fracture with left ankle and knee arthritis.

2.  Entitlement to a compensable rating for residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to March 1969.  These matters are before the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In May 2013, the Board remanded these matters for the RO for issuance of a statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012 a Travel Board hearing was held addressing two other issues, now resolved; the issues at hand were not addressed because they were not before the Board at that time.  In May 2013 the Board (upon finding a timely notice of disagreement that was not followed by a statement of the case (SOC) remanded these issues for issuance of a SOC.  In his timely (March 2015) substantive appeal (on a VA Form 9), the Veteran indicated that he wanted a Travel Board hearing in these matters.  He is entitled to such a hearing; and because Travel Board hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a Travel Board hearing at the RO (or if he so desires, a videoconference hearing before the Board in the alternative).  The Veteran and his representative should be advised of the date, time and location of the hearing.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

